Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114 , including the fee set forth in 37 CFR 1.17(e) , was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 , and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 . Applicant’s submission filed on 12/27/2021 has been entered.

By this Amendment, the Applicant amended claims 1, 14, 19, and 20 and canceled claims 8. Claims 1-7 and 9-12, 14, 15, and 17-20 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed 12/27/2021 have been fully considered.

Claim Rejections
35 USC 103
On page(s) 7 of the Response, the Applicant asserts that Sanami fails to describe draining oil to the hydraulic pump after providing the oil to rotate the second turbine.
The Examiner agrees with the Applicant’s argument.  


Current Objections and Rejections
35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

-Claim(s) 1-3, 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nancarrow (US 4996844) in view of Sun et al. (US 20120198843) and in further view of Sun ‘339 et al. (US 20170122339).
Claim 1
Regarding Claim 1, Nancarrow discloses [a] turbocharger (80) of an engine system (Fig. 5), the turbocharger comprising:
a compressor (Col. 3 lines 8-9);
a first turbine (98) configured to drive the compressor, the first turbine configured to be driven by exhaust gases (Col. 3 lines 7-8);
a second turbine (100) configured to drive the compressor;
a nozzle (Col. 1 lines 32-34); and
Nancarrow discloses all of the essential features of the claimed invention except a fuel supply configured to deliver engine fuel to the nozzle and injectors of an engine;
wherein the second turbine is configured to be driven by fuel injected from the nozzle, and the turbocharger is configured to drain fuel to a fuel injector pump.
First, Sun teaches a fuel supply (Para [0022]) discloses that the turbine may be powered using engine oil or fuel) configured to deliver engine fuel to the nozzle. Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated to use fuel as high a pressure liquid when additional boost is needed to accelerate the turbocharger (Para [0022]).
Second, Sun ‘339 teaches injectors (50) of an engine.  Further, while Sun ‘339 does not disclose that the fuel supply is configured to deliver engine fuel to the nozzle and injectors of an engine, one of ordinary skill in the art would provide fuel to both the nozzle and the injectors from a single fuel system to avoid the cost of redundant fuel system components such as fuel pumps and fuel tanks. Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated to directly inject fuel into the combustion chamber using a fuel injector (Para [0025]).
Third, Sun teaches wherein the turbocharger is configured to drain fuel to a fuel injector pump (Para [0041]).
While Sun discloses returning the hydraulic fluid to the hydraulic pump 26a using closed-loop 29a, one of ordinary skill in the art would understand that if Sun were to use fuel (Para [0022]), as taught by Sun, rather than oil, the fuel would return to the fuel pump. Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Sun to drain the fuel to return the fuel to the fuel pump.

Claim 2
Regarding Claim 2, Nancarrow discloses [t]he turbocharger of claim 1, further comprising a shaft (96), wherein the first turbine is connected to the compressor via the shaft.

Claim 3
Regarding Claim 3, Nancarrow discloses [t]he turbocharger of claim 2, wherein the second turbine is connected to the compressor via the shaft (Fig. 5).

Claim 5
Regarding Claim 5, Nancarrow discloses [t]he turbocharger of claim 1, further comprising a valve (16) arranged to control flow of the fuel, and a control unit (Col. 1 line 22 discloses a controller as described in US Application 07/303,448, which describes an electrical control system (Fig. 4)) arranged to control the valve.

Claim 6
Regarding Claim 6, Nancarrow discloses [t]he turbocharger of claim 1, except wherein fuel contacting the turbocharger does not contact the shaft.
However, Sun ‘339 teaches wherein fuel contacting the turbocharger does not contact the shaft. (Para [0058] discloses the use of a labyrinth seal 310 from leaking).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Sun ‘339 to use a labyrinth seal to prevent the high pressure fuel from leaking out and contacting the shaft (Para [0058]).

Claim 7
Regarding Claim 7, Nancarrow discloses [t]he turbocharger of claim 1, further comprising a valve (64) configured to reduce the pressure of fuel supplied from the fuel supply of the engine to the nozzle.

Claim 9
Regarding Claim 9, Nancarrow discloses [t]he turbocharger of claim 1, wherein the turbocharger further comprises an accumulator (92).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nancarrow (US 4996844) in view of Sun et al. (US 20120198843) in view of Sun ‘339 et al. (US 20170122339) as applied to claim 1 above, and further in view  of Dyne et al. (US 20060032225).
Claim 4
Regarding Claim 4, Nancarrow, as modified by Sun and Sun ‘339, discloses [t]he turbocharger of claim 1, except wherein the second turbine is connected to the compressor via a gear arrangement.
However, Dyne teaches wherein the second turbine is connected to the compressor via a gear arrangement (28).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Dyne to connect the second turbine to the compressor to increase the efficiency of the system by using the high mechanical efficiency of the gear trains (Para [0049]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nancarrow (US 4996844) in view of Sun et al. (US 20120198843) in view of Sun ‘339 et al. (US 20170122339) as applied to claim 1 above, and further in view  of Murata et al. (US 20050223698).
Claim 10
Regarding Claim 10, Nancarrow, as modified by Sun and Sun ‘339, discloses [t]he turbocharger of claim 1, except wherein the turbocharger further comprises an injector positioned to deliver fuel to the exhaust gas.
However, Murata teaches wherein the turbocharger further comprises an injector (21) positioned to deliver fuel to the exhaust gas.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Murata to position a fuel injector to deliver fuel to the exhaust gas to clean the exhaust gas by reducing emissions (Para [0029]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nancarrow (US 4996844) in view of Sun et al. (US 20120198843) in view of Sun ‘339 et al. (US 20170122339) as applied to claim 1 above, and further in view  of Hsieh et al. (US 20180135541).
Claim 11
Regarding Claim 11, Nancarrow, as modified by Sun and Sun ‘339, discloses [t]he turbocharger of claim 1, except wherein the turbocharger comprises a variable geometry inlet system.
teaches wherein the turbocharger comprises a variable geometry inlet system (Para [0026]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Hsieh to use a variable geometry inlet system to control the turbocharger boost pressure (Para [0026]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nancarrow (US 4996844) in view of Sun et al. (US 20120198843) in view of Sun ‘339 et al. (US 20170122339) as applied to claim 1 above, and further in view  of Buschur et al. (US 20120266595).
Claim 12
Regarding Claim 12, Nancarrow, as modified by Sun and Sun ‘339,  discloses [t]he turbocharger of claim 1, except wherein the primary turbine comprises a variable geometry turbine.
However, Buschur teaches wherein the primary turbine comprises a variable geometry turbine (Para [0077-0078]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Buschur to use a variable geometry as the primary turbine to control the turbocharger boost pressure.

Allowable Subject Matter
Claims 14-15 and 17-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746